


EXHIBIT 10(i)


THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN
(Amended and Restated Effective as of January 1, 2016)


1.
PURPOSE. The purpose of The Sherwin-Williams Company 2005 Director Deferred Fee
Plan (the "Plan") is to provide non-employee Directors of the Company with the
opportunity to defer taxation of all or a portion of such Director's Board
Retainer and/or Meeting Fees and to help build loyalty to the Company through
increased opportunity to invest in Company Common Stock. The terms of the Plan,
amended and restated as set forth herein, apply to amounts .deferred under the
Plan after December 31, 2015. Notwithstanding anything to the contrary contained
herein, amounts deferred under the Plan on or before December 31, 2015 shall be
governed by the terms of the Plan effective at the time of deferral, provided
that, all amounts that were deferred and vested under the Plan prior to January
1, 2005 and any additional amounts that are not subject to Section 409A of the
Code shall continue to be subject solely to the terms of the separate Plan in
effect on October 3, 2004.



2.
DEFINITIONS. The following terms when used herein with initial capital letters
shall have the following respective meanings unless the text clearly indicates
otherwise:



(a)
Administration Committee. "Administration Committee" shall have the meaning
given to such term under the Qualified Plan.

(b)
Board of Directors. "Board of Directors" means the Board of Directors of the
Company.

(c)
Board Retainer. "Board Retainer" means the compensation payable monthly to
Directors.

(d)
Code. "Code" means the Internal Revenue Code of 1986, as amended.

(e)
Common Stock. "Common Stock" means the common stock of the Company or any
security into which such Common Stock may be changed by reason of: (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (ii) any merger, consolidation,
separation, reorganization or partial or complete liquidation, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing.

(f)
Common Stock Account. "Common Stock Account" means the bookkeeping account
established and maintained under this Plan which is credited with Common Stock
in accordance with Section 5(b).

(g)
Company. "Company" means The Sherwin-Williams Company, an Ohio corporation or
its successor(s) in interest.

(h)
Deferred Cash Account. "Deferred Cash Account" means the bookkeeping account
established and maintained under this Plan which is valued in accordance with
Section 5(a).





--------------------------------------------------------------------------------




(i)
Deferred Compensation. "Deferred Compensation" means the amount of the Board
Retainer and/or Meeting Fee of the Participant deferred pursuant to this Plan.

(j)
Director. "Director" means a member of the Board of Directors.

(k)
Eligible Director. "Eligible Director" means a Director who is not an employee
of the Company or a Subsidiary.

(l)
Fair Market Value. "Fair Market Value" of Common Stock means the average between
the highest and the lowest quoted selling price of the Company's Common Stock on
the New York Stock Exchange or any successor exchange.

(m)
Fees. "Fees" means the compensation payable to Directors for their services as a
director, including the Board Retainer and Meeting Fee.

(n)
Meeting Fee. "Meeting Fee" means the compensation payable at the time of a
meeting to a Director for each meeting of the Board of Directors or committee of
the Board of Directors that such Director attends and/or chairs.

(o)
Participant. "Participant" means an Eligible Director who has elected to
participate in the Plan.

(p)
Payment Date. "Payment Date" means (i) with respect to the payment of a Board
Retainer, the first business day of each calendar month or (ii) with respect to
the payment of a Meeting Fee, the date on which a meeting of the Board of
Directors or a committee of the Board of Directors was held.

(q)
Plan. "Plan" means the plan set forth in this instrument, and known as "The
Sherwin-Williams Company 2005 Director Deferred Fee Plan", amended and restated
effective as of January 1, 2016.

(r)
Plan Year. "Plan Year" means a calendar year.

(s)
Qualified Plan. "Qualified Plan" means The Sherwin-Williams Company Employee
Stock Purchase and Savings Plan, as amended from time to time, or any successor
plan.

(t)
Shadow Stock. "Shadow Stock" means a unit of interest equivalent to a share of
Common Stock.

(u)
Shadow Stock Account. "Shadow Stock Account" means the bookkeeping account
established and maintained under this Plan credited with Shadow Stock in
accordance with Section 5(c).

(v)
Subsidiary. Any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company, if, at the time of the time of
investment in the Common Stock, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(w)
Trust. "Trust" means one or more trust funds established for the purpose of (i)
providing a source from which to pay benefits under the Plan and (ii) purchasing
and holding assets, including shares of Common Stock. Any such trust funds shall
be subject to the claims of the Company's creditors in the event of the
Company's





--------------------------------------------------------------------------------




insolvency, though such trust funds may not necessarily hold sufficient assets
to satisfy all of the benefits to be provided under the Plan.
(x)
Unforeseeable Emergency. "Unforeseeable Emergency" means a severe financial
hardship arising from (i) the illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Section
152(a) of the Code), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The determination of
whether a Participant has incurred an Unforeseeable Emergency shall be made by
the Administration Committee, in its sole discretion, in accordance with Section
409A of the Code and Treasury Regulations thereunder.



3.
ELIGIBILITY. An Eligible Director shall become a Participant upon satisfaction
of the following: (i) the later of the effective date of the Plan or the date
such Director becomes an Eligible Director; and (ii) completion of an Election
(as defined in Section 4).



4.
ELECTION PROCEDURE. An Eligible Director wishing to participate in the Plan must
file a written notice on the Notice of Election form electing to defer payment
for a Plan Year of all or a portion of his Fees as a Director ("Election"). Any
such Election shall be effective only with respect to Fees earned after the
effective date of the Election. Any such Election will continue in effect until
the Director modifies or terminates such Election effective as of the beginning
of a subsequent Plan Year. An effective Election may be terminated or modified
for any subsequent Plan Year by filing either a new Notice of Election form to
effect modifications, or a Notice of Termination form to effect terminations, on
or before the December 31st immediately preceding the Plan Year for which such
modification or termination is to become effective. An Election shall not be
effective until receipt of the fully and properly completed Notice of Election
form by the Secretary of the Company. A fully and properly completed Notice of
Election form must indicate: (i) the percentage of Fees to be deferred; (ii)
manner of payment upon distribution; (iii) payment commencement date; and (iv)
deemed investment election. Once effective for a Plan Year, an Election is
irrevocable and may not be changed for that Plan Year. No subsequent election
may change the manner of payment, the payment commencement date or the deemed
investment of the Fees previously deferred. An Election shall apply to Fees
payable with respect to each subsequent Plan Year, unless terminated or modified
as described herein. A person for whom an effective Election is terminated may
thereafter file a new Notice of Election form, in the manner described above,
for future Plan Years for which he is eligible to participate in the Plan.



5.
INVESTMENT ACCOUNTS. The amount of a Participant's Deferred Compensation
pursuant to an Election shall be deemed credited to the investment options
specified in this Section 5 in the manner elected by the Participant. A
Participant's election as to the investment options in which his Deferred
Compensation for a Plan Year shall be deemed to be invested shall be irrevocable
with respect to Deferred Compensation and deemed earnings





--------------------------------------------------------------------------------




thereon, and Deferred Compensation and deemed earnings thereon cannot be
transferred between investment accounts. A Participant may elect to credit no
less than twenty-five percent (25%) of his Deferred Compensation for a Plan Year
(the "Minimum Election") to any particular investment option. Any amounts in
excess of the Minimum Election shall be made in five percent (5%) increments. If
a Participant fails to direct the investment of any Deferred Compensation, all
such Deferred Compensation will be credited to the Participant's Deferred Cash
Account. A Participant may elect to have his Deferred Compensation deemed to be
invested in one of the following investment accounts:
(a)
DEFERRED CASH ACCOUNT. Each Participant's Deferred Cash Account shall accrue
interest computed using the Fidelity Government Money Market Fund. The interest
shall be computed on the actual balance in each Participant's Deferred Cash
Account during the previous calendar quarter.

(b)
COMMON STOCK ACCOUNT. The Participant's Common Stock Account shall be credited
with that quantity of Common Stock equal to the number of full and fractional
shares (to the nearest thousandths) which could have been purchased by the Trust
with the portion of Deferred Compensation a Participant has elected to allocate
to the Common Stock Account based on the Fair Market Value of such Common Stock
on each Payment Date. There will be credited to each Participant's Common Stock
Account amounts equal to the cash dividends, and other distributions, paid on
shares of issued and outstanding Common Stock represented by the Participant's
Common Stock Account which the Participant would have received had he been a
record owner of shares of Common Stock equal to the amount of Common Stock in
his Common Stock Account at the time of payment of such cash dividends or other
distributions. The Participant's Common Stock Account shall be credited with a
quantity of shares of Common Stock and fractions thereof (to the nearest
thousandths) that could have been purchased with the dividends or other
distributions based on the Fair Market Value of Common Stock on the date of
payment of such dividends or other distributions.    

(c)
SHADOW STOCK ACCOUNT. The Participant's Shadow Stock Account shall be credited
with a quantity of Shadow Stock units and fractions thereof (to the nearest
thousandths) equal to the value of Common Stock that could have been purchased
with the portion of the Deferred Compensation credited to the Shadow Stock
Account on each Payment Date based on the Fair Market Value of Common Stock on
such Payment Date. There will be credited to each Participant's Shadow Stock
Account amounts equal to the cash dividends, and other distributions, paid on
shares of issued and outstanding Common Stock represented by the Participant's
Shadow Stock Account which the Participant would have received had he been a
record owner of a number of shares of Common Stock equal to the amount of Shadow
Stock in his Shadow Stock Account at the time of payment of such cash dividends
or other distributions. The Participant's Shadow Stock Account shall be credited
with a quantity of Shadow Stock units and fractions thereof (to the nearest
thousandths) that could have been purchased with the dividends or other
distributions based on the Fair





--------------------------------------------------------------------------------




Market Value of Common Stock on the date of payment of such dividends or other
distributions.


6.
DEPOSITS TO THE TRUST. The Company shall transfer to the Trust, within sixty
(60) days of the date Fees would otherwise be paid, amounts which a Participant
has directed to be deferred in accordance with the Plan. In addition, as of the
first day of each calendar quarter, the Company shall deposit into the Trust the
following cash amounts accrued during the immediately preceding calendar
quarter: (i) all accrued interest on Participants' Deferred Cash Accounts; (ii)
an amount equal to cash dividends and other distributions paid on shares of
Common Stock represented by units of Shadow Stock and shares of Common Stock
credited to Participants' Shadow Stock Accounts and Common Stock Accounts; (iii)
an amount equal to the appreciation in the value of a unit of Shadow Stock
multiplied times the number of units of Shadow Stock credit to Participants'
Shadow Stock Accounts; and (iv) an amount equal to the appreciation in the value
of a share of Common Stock multiplied by the number of shares of Common Stock
credited to Participants' Common Stock Accounts. Notwithstanding the foregoing,
the Trust shall not be funded if the funding thereof would result in taxable
income to a Participant (i) due to the assets of the Trust being located or
transferred outside of the United States; (ii) due to the assets of the Trust
being restricted to the provision of benefits under the Plan in connection with
a change in the employer's financial health; (iii) due to the assets being set
aside, reserved or transferred to the Trust during any restricted period (as
defined in Section 409A(b)(3)(B) of the Code); or (iv) as otherwise provided
pursuant to Section 409A(b) of the Code.



7.
PAYMENT OF DEFERRED COMPENSATION.

(a)
Amount of Payment. The benefit that a Participant will receive from the Company
in accordance with the Plan shall be: (i) the number of full shares of Common
Stock credited to the Participant's Common Stock Account; and (ii) cash equal to
the sum of (I) the amount credited to the Participant's Deferred Cash Account;
(II) the Fair Market Value of the fractional shares (to the nearest thousandths)
of Common Stock on the date such fractional shares were credited to the
Participant's Common Stock Account; and (III) the value of the Shadow Stock
units and fractions thereof (to the nearest thousandths) credited to the
Participant's Shadow Stock Account. The value of a Participant's Deferred Cash
Account, fractional shares of Common Stock and Shadow Stock Account shall be
determined by the Company as of the end of the calendar quarter immediately
preceding the calendar quarter in which a Participant is entitled to a
distribution hereunder in accordance with Section 7(c) below. Notwithstanding
the preceding sentence to the contrary, in the event of a Change of Control or
termination and liquidation of the Plan as provided in Sections 9 and 13,
respectively, the value of a Participant's Deferred Cash Account, Shadow Stock
Account and Common Stock Account shall be determined by the Company immediately
following such an event.            

(b)
Manner of Payment. A Participant's Deferred Compensation for a Plan Year, as
adjusted for deemed earnings or losses thereon, will be paid by the Company to
him





--------------------------------------------------------------------------------




or, in the event of his death, to the Participant's beneficiary, in kind, in a
lump sum, unless the Participant makes a timely election in accordance with
Section 4, to have the benefits paid in substantially equal annual cash
installments over a period not exceeding ten (10) years. To the extent that
benefits are payable in the form of annual installments pursuant to this Section
7(b), annual payments will be made commencing on the payment commencement date
determined pursuant to Section 7(c) and shall continue on each anniversary
thereof until the number of annual installments specified in the Participant's
timely election has been paid. The amount of each such installment payment for a
Plan Year shall be determined by dividing the sum of the balances of the
Participant's Deferred Cash Account and Shadow Stock Account, determined on or
about the first day of the calendar quarter preceding the first installment
payment date of that Plan Year, by the number of installment payments remaining,
without regard to anticipated earnings. Notwithstanding the foregoing, a
Participant's Deferred Compensation invested in the Common Stock Account shall
only be distributed to the Participant in kind in a lump sum. Amounts credited
to a Participant's Deferred Cash Account held pending distribution pursuant to
this Section 7(b) shall continue to be credited with interest in accordance with
the provisions of Section 5(a) above.
(c)
Payment Commencement Date. Payments of Deferred Compensation and earnings
thereon shall commence within two (2) business days following the first business
day of the first calendar quarter beginning after the earlier of the date the
Participant elected to receive payment in accordance with Section 4 or the date
the Participant ceases to be a Director. Notwithstanding a Participant's manner
of payment election hereunder, if a Participant ceases to be a Director as a
result of the Participant's death, the Company shall pay to the Participant's
beneficiary or beneficiaries a lump sum on the first business day of the first
calendar quarter beginning after the Participant's death.

(d)
Unforeseeable Emergency. In the event a Participant has elected to receive
distribution from the plan in the form of installment payments, the
Administration Committee may, nonetheless, upon request of the Participant, in
its sole discretion, accelerate payment of all or any portion of the
Participant's remaining account under the Plan, if the Administration Committee
determines that the Participant has experienced an Unforeseeable Emergency. The
amount of any such accelerated payment shall be limited to the amount necessary
to alleviate the Unforeseeable Emergency.



8.
BENEFICIARIES. A Participant may, by executing and delivering to the Secretary
of the Company prior to the Participant's death a Beneficiary Election form,
designate a beneficiary or beneficiaries to whom distribution of his interest
under this Plan shall be made in the event of his death prior to the full
receipt of his interest under this Plan, and he may designate the portions to be
distributed to each such designated beneficiary if there is more than one. Any
such designation may be revoked or changed by the Participant at any time and
from time to time by filing, prior to the Participant's death, with the
Secretary of the Company an





--------------------------------------------------------------------------------




executed Beneficiary Election form. If there is no such designated beneficiary
living upon the death of the Participant, or if all such designated
beneficiaries die prior to the full distribution of the Participant's interest,
then any remaining unpaid amounts shall be paid to the estate of the Participant
or Participant's beneficiaries.


9.
CHANGE OF CONTROL. In the event of a Change of Control, the amounts to which
Participants are entitled under this Plan shall be immediately distributed in a
lump sum cash payment to Participants within ninety (90) days following the date
of such Change of Control. For purposes of this Plan, a Change of Control shall
be deemed to occur on the date of any of the following events:



(a)
Any one person or more than one person acting as a group (within the meaning of
the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company. Notwithstanding the foregoing, if any one person or group is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or group is not considered to cause a Change of Control.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires ownership of more than 50% of the total
voting power of the stock of the Company as a result of the acquisition by the
Company of stock of the Company which, by reducing the number of shares
outstanding, increases the percentage of shares beneficially owned by such
person; provided, that if a Change of Control would occur as a result of such an
acquisition by the Company (if not for the operation of this sentence), and
after the Company's acquisition such person becomes the beneficial owner of
additional stock of the Company that increases the percentage of outstanding
shares of stock of the Company owned by such person, a Change of Control shall
then occur.

(b)
Any one person or more than one person acting as a group (within the meaning of
the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or group) ownership of stock of the Company possessing 30% or more of the
total voting power of the Company. Notwithstanding the foregoing, if any one
person or group is considered to own 30% or more of the total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or group is not considered to cause a Change of Control. Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur solely because any
person acquires ownership of more than 30% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change of Control would occur as a result of such an acquisition by the Company
(if not for the operation of





--------------------------------------------------------------------------------




this sentence), and after the Company's acquisition such person becomes the
beneficial owner of additional stock of the Company that increases the
percentage of outstanding shares of stock of the Company owned by such person, a
Change of Control shall then occur.
(c)
A majority of the Company’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election was not endorsed by at least
two-thirds (2/3) of the members of the Board of Directors prior to the date of
such appointment or election.

(d)
Any one person or more than one person acting as a group (within the meaning of
the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or group) assets that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all the assets of the
Company immediately before such acquisition or acquisitions. The gross fair
market value of assets shall be determined without regard to liabilities
associated with such assets. Notwithstanding the foregoing, a transfer of assets
shall not result in a Change of Control if such transfer is to (i) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (iii) a person
or group (within the meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B))
that owns, directly or indirectly, 50% or more of the total value or voting
power of the stock of the Company, or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly by a person or
group described in clause (iii) of this sentence.



Notwithstanding the foregoing, an acquisition of stock of the Company described
in (a) or (b) above shall not be deemed to be a Change of Control by virtue of
any of the following situations: (i) an acquisition by the Company; (ii) an
acquisition by any of the Company's subsidiaries in which a majority of the
voting power of the equity securities or equity interests of such subsidiary is
owned, directly or indirectly, by the Company; or (iii) any employee benefit or
stock ownership plan of the Company or any trustee or fiduciary with respect to
such a plan acting in such capacity.


10.
NON-ASSIGNABILITY. Neither a Participant nor any beneficiary designated by him
shall have any right to, directly or indirectly, alienate, assign or encumber
any amount that is or may be payable hereunder.



11.
ADMINISTRATION OF PLAN. Full discretionary power and authority to construe,
interpret and administer the Plan shall be vested in the Administration
Committee. The Administration Committee shall have the power and authority to
allocate among themselves and to delegate any responsibility or power reserved
to it hereunder to any person or persons or any committee of the Board of
Directors, as it may, in its sole discretion, deem





--------------------------------------------------------------------------------




appropriate. Decisions of the Administration Committee or its designee shall be
final, conclusive and binding upon all persons affected thereby.


12.
GOVERNING LAW. To the extent not preempted by federal law, the provisions of
this Plan shall be interpreted and construed in accordance with the laws of the
State of Ohio.



13.
AMENDMENT/TERMINATION.

(a)
Amendment and Termination in General. The Board of Directors may amend, suspend
or terminate this Plan at any time; provided that no such amendment, suspension
or termination shall adversely effect the amounts in any then-existing account.
Further, no amendment, suspension or termination of the Plan may result in the
acceleration of payment of any benefits to any Participant, beneficiary or other
person, except as may be permitted under Section 409A of the Code.

(b)
Payment of Benefits Following Termination. In the event that the Plan is
terminated, a Participant's benefits shall be distributed to the Participant or
beneficiary on the dates on which the Participant or beneficiary would otherwise
receive benefits hereunder without regard to the termination of the Plan.
Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Board of Directors may terminate the Plan and
accelerate the payment of Participants' benefits subject to the following
conditions:



(i)
Company's Discretion. The termination does not occur "proximate to a downturn in
the financial health" of the Company (within the meaning of Treasury Regulation
§1.409A-3(j)(4)(ix)), and all other arrangements required to be aggregated with
the Plan under Section 409A of the Code are also terminated and liquidated. In
such event, the entire benefits of all Participants shall be paid at the time
and pursuant to the schedule specified by the Company, so long as all payments
are required to be made no earlier than twelve (12) months, and no later than
twenty-four (24) months, after the date the Board of Directors irrevocably
approves the termination of the Plan. Notwithstanding the foregoing, any payment
that would otherwise be paid pursuant to the terms of the Plan prior to the
twelve (12) month anniversary of the date that the Board of Directors
irrevocably approves the termination of the Plan shall continue to be paid in
accordance with the terms of the Plan. If the Plan is terminated pursuant to
this Section 13(b)(i), the Company shall be prohibited from adopting a new plan
or arrangement that would be aggregated with this Plan under Section 409A of the
Code within three (3) years following the date that the Board of Directors
irrevocably approves the termination and liquidation of the Plan.

(ii)
Change of Control. The termination occurs pursuant to an irrevocable action of
the Board of Directors that is taken within the thirty (30) days





--------------------------------------------------------------------------------




preceding or the twelve (12) months following a Change of Control (as defined in
Section 9), and all other plans sponsored by the Company (determined immediately
after the Change of Control) that are required to be aggregated with this Plan
under Section 409A of the Code are also terminated with respect to each
participant therein who experienced the Change of Control (each a "Change of
Control Participant"). In such event, the entire benefits of each Participant
under the Plan and each Change in Control Participant under all aggregated plans
shall be paid at the time and pursuant to the schedule specified by the Company,
so long as all payments are required to be made no later than twelve (12) months
after the date that the Board of Directors irrevocably approves the termination.
(iii)
Dissolution; Bankruptcy Court Order. The termination occurs within twelve (12)
months after a corporate dissolution taxed under Section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A). In
such event, the entire benefits of each Participant shall be paid at the time
and pursuant to the schedule specified by the Company, so long as all payments
are required to be made by the latest of: (A) the end of the calendar year in
which the Plan termination occurs, (B) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.

(iv)
Other Events. The termination occurs upon such other events and conditions as
the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

The provisions of subsections (i), (ii), (iii) and (iv) of this Section 13(b)
are intended to comply with the exception to accelerated payments under Treasury
Regulation §1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term "Company" as used in subsections (i) and (ii) of this
Section 13(b) shall include the Company and any entity which would be considered
to be a single employer with the Company under Sections 414(b) or 414(c) of the
Code.


14.
SECTION 409A OF THE CODE.

(a)
It is intended that the Plan comply with the provisions of Section 409A of the
Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be paid or made available to Participants
or beneficiaries. The Plan shall be construed, administered and governed in a
manner that effects such intent. In furtherance of that intent, to the extent
necessary to comply with Section 409A of the Code: (i) a Participant will be
deemed to cease to be a Director on the





--------------------------------------------------------------------------------




date of the Participant's "separation from service" (within the meaning of
Section 409A of the Code); and (ii) notwithstanding any other provision of the
Plan to the contrary other than Sections 14(b)(i) and 14(b)(ii), in the event
that a Participant is a "specified employee" (within the meaning of Section 409A
of the Code), any payment that would otherwise be made or commence as a result
of such separation from service shall be paid or commence on the first business
day which is no less than six (6) months after the Participant's separation from
service.


(b)
Discretionary Acceleration of Payments. To the extent permitted by Section 409A
of the Code, the Administration Committee may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan as provided in this
Section. The provisions of this Section are intended to comply with the
exception to accelerated payments under Treasury Regulation §1.409A-3(j) and
shall be interpreted and administered accordingly.



(i)
Domestic Relations Orders. The Administration Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).



(ii)
Conflicts of Interest. The Administration Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any federal officer or employee in the executive
branch to comply with an ethics agreement with the federal government.
Additionally, the Administration Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan the to
the extent reasonably necessary to avoid the violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).



(iii)
Limited Cash-Outs. The Administration Committee may, in its sole discretion,
require a mandatory lump sum payment of amounts deferred under the Plan that do
not exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code,
provided that the payment results in the termination and liquidation of the
entirety of the Participant's interest under the Plan, including all agreements,
methods, programs or other arrangements that are aggregated with the Plan
pursuant to Treasury Regulation § 1.409A-1(c).







--------------------------------------------------------------------------------




(iv)
Payment Upon Income Inclusion Under Section 409A. The Administration Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan at any time the Plan fails to meet the
requirements of Section 409A of the Code. The payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code.



(v)
Cancellation of Deferral Election Due to Unforeseeable Emergency. The
Administration Committee may, in its sole discretion, cancel a Participant's
deferral election due an Unforeseeable Emergency.



(vi)
Certain Payments to Avoid a Nonallocation Year under Section 409(p). The
Administration Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to prevent the
occurrence of a nonallocation year (within the meaning of Section 409(p)(3) of
the Code) in the plan year of an employee stock ownership plan next following
the plan year in which such payment is made, provided that the amount paid may
not exceed 125 percent of the minimum amount of payment necessary to avoid the
occurrence of a nonallocation year.



(vii)
Payment of State, Local, or Foreign Taxes. The Administration Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to reflect payment of state, local, or foreign tax
obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
Participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant.



(viii)
Cancellation of Deferral Election Due to Disability. The Administration
Committee may, in its sole discretion, cancel a Participant's deferral election
in the event that a Participant incurs a disability, provided that such
cancellation occurs by the later of the end of the calendar year in which the
Participant incurs a disability or the 15th day of the third month following the
dated the Participant incurs a disability. For purposes of this Section
14(b)(viii), a disability refers to any medically determinable physical or
mental impairment resulting in the Participant's inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months.







--------------------------------------------------------------------------------




(ix)
Certain Offsets. The Administration Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
as satisfaction of a debt of the Participant to the Company (or any entity which
would be considered to be a single employer with the Company under Sections
414(b) or 414(c) of the Code), where such debt is incurred in the ordinary
course of the service relationship between the Company (or any entity which
would be considered to be a single employer with the Company under Sections
414(b) or 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the taxable years of the Company (or any entity which would
be considered to be a single employer with the Company under Sections 414(b) or
414(c) of the Code) does not exceed $5,000, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.



(x)
Bona Fide Disputes as to a Right to a Payment. The Administration Committee may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan where such payment occurs as part of a settlement
between the Participant and the Company (or any entity which would be considered
to be a single employer with the Company under Sections 414(b) or 414(c) of the
Code) of an arm’s length, bona fide dispute as to the Participant's right to the
deferred amount.



(xi)
Plan Terminations and Liquidations. The Administration Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as provided in Section 13(b) hereof.



(xii)
Other Events and Conditions. A payment may be accelerated upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance.



Except as otherwise specifically provided in this Plan, including but not
limited to Section 7(d), Section 13(b) and this Section 14(b) hereof, the
Administration Committee may not accelerate the time or schedule of any payment
or amount scheduled to be paid under the Plan within the meaning of Code Section
409A.


(c)
Delay of Payments. To the extent permitted under Section 409A of the Code, the
Administration Committee may, in its sole discretion, delay payment under any of
the following circumstances, provided that the Administration Committee treats
all payments to similarly situated Participants on a reasonably consistent
basis:



(i)
Federal Securities Laws or Other Applicable Law. A payment may be delayed where
the Administration Committee reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable





--------------------------------------------------------------------------------




law; provided that the delayed payment is made at the earliest date at which the
Administration Committee reasonably anticipates that the making of the payment
will not cause such violation. For purposes of the preceding sentence, the
making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.


(ii)
Other Events and Conditions. A payment may be delayed upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance.











